DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/3/2021 has been entered.
Claim Interpretation
The recitations of the operation of the mixing device and gas injection mechanism and the material that the mixing device and gas injection mechanism prepare or inject is directed to the intended use and materials that are to be acted upon.  A slurry and the materials making up and producing the slurry are not positively claimed as structural elements.  "Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim." Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). "[Apparatus claims cover what a device is, not what a device does" (emphasis in original) Hewlett-Packard v. Bausch & Lomb Inc. 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).
Claims reciting “a gas injection mechanism” and its intended use does nothing more than define the mechanism as capable of injecting a material that may be gas.  Absent any clear language to point out a structural element, during this examination, the claims are read in its broadest reasonable interpretation to refer to "a gas injection mechanism" structure as an injector which can provide a feed of material.  Furthermore, the injection of gas specifically is directed to the material or article worked 
Claims reciting “a mixing device” and its intended use does nothing more than define the device as capable of mixing materials that may be a slurry.  Absent any clear language to point out a structural element, during this examination, the claims are read in its broadest reasonable interpretation to refer to "a mixing device" structure as a device that can provide a mixing of material.  Furthermore, the preparation of a slurry specifically is directed to the material or article worked upon; and statements of wherein the mixing device is configured to prepare, deaerated and stir a slurry are directed to the intended use of the mixing device and material worked upon.  There is no further limiting structure recited that makes the functional intended use of the mixing device to prepare, deaerate, or even mix a slurry or rotate or revolve the mixing device to stir the slurry.  It is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kweon et al. (U.S. Patent No. 7,316,865).
   Regarding claims 16-34, Kweon et al. discloses a slurry manufacturing apparatus (column 9, lines 43-50) comprising:
a mixing device (figure 2, (see top of reference #300 with arrows indicating rotational and revolving movement; columns 7-8, lines 65-2); and
a gas injection mechanism (figure 2, see arrow above N2 indicating gas input by sealed input under pressure into sealed container 300; column 7, lines 41-47; column 7, line 67).
It is noted that the operation of the mixing device and the gas injection (“configured to…”), and the specific material being a lithium complex oxide or a carbonic acid gas or the specific type of slurry is directed to an intended use and does not further structurally require any positive structure and the material or article worked upon.  Neither the manner of operating a disclosed device nor material or 
Claim 17 attempts to further describe the material or article worked upon which does not further limit an apparatus claim.
Claim 18 attempts to further limit the operation of the gas injection mechanism which does not further limit an apparatus claim.  Nevertheless Kweon et al. discloses the gas injection mechanism is capable to inject the gas into the mixing container before the mixing device prepare the slurry (figure 2).
Claim 19 attempts to further describe the material or article worked upon and the operation of the apparatus which does not further limit an apparatus claim.  Nevertheless Kweon et al. discloses wherein the gas is capable to be in the mixing container while the mixing device prepares the slurry (figure 2).
Claim 20 attempts to further limit the operation of the gas injection mechanism which does not further limit an apparatus claim.  Nevertheless Kweon et al. discloses the gas injection mechanism is capable to inject the gas into the mixing container while the mixing device prepare the slurry (figure 2).
Claim 21 attempts to further limit the operation of the gas injection mechanism which does not further limit an apparatus claim.  Nevertheless Kweon et al. discloses the gas injection mechanism is capable to inject the gas into the mixing container after the mixing device prepare the slurry (figure 2).
Claims 22-25 attempt to further limit the operation of the gas injection mechanism and further describe the material or article worked upon (“under pressure”) which does not further limit an 
Claim 26 attempts to further limit the operation of the mixing device which does not further limit an apparatus claim, and the operation of “deaerate” is directed to the material or article worked upon.  Nevertheless, Kweon et al. discloses wherein the mixing device is capable to deaerated, by stirring the slurry, the gas from the slurry (figure 2).
Claim 27 attempts to further limit the operation of the mixing device; however, no further structural limitation has been recited to perform the functions to permit the mixing device to rotate or revolve to stir the slurry.  Nonetheless, Kweon et al. discloses wherein the mixing device is capable to rotate and revolve to stir the slurry (figure 2, (see top of reference #300 with arrows indicating rotational and revolving movement; columns 7-8, lines 65-2 (planetary mixer means both rotational and revolving movement)).
Claim 28 attempts to further limit the operation of the mixing device; however, no further structural limitation has been recited to perform the functions to permit the mixing device to rotate or revolve to stir the slurry.  Nonetheless, Kweon et al. discloses wherein the mixing device is capable to prepare the slurry by rotational and revolving movement of the mixing device (figure 2, (see top of reference #300 with arrows indicating rotational and revolving movement; columns 7-8, lines 65-2 (planetary mixer means both rotational and revolving movement)).
Claim 29 attempts to further limit the operation of the gas injection mechanism which does not further limit the apparatus claims.  Nevertheless, Kwon et al. discloses wherein the gas injection mechanism is capable to inject the gas into the slurry (figure 2).
Claim 30 attempts to further limit the operation of the gas injection mechanism and the material or article worked upon which does not further limit the apparatus claims.  Nevertheless, Kwon 
Claim 31 attempts to further describe the material or article worked upon which does not further limit an apparatus claim.  Nevertheless, Kweon et al. discloses wherein the slurry is capable to coat a positive electrode of a nonacqueous electrolyte secondary batter (abstract; figure 2).
Claim 32 attempts to further describe the material or article worked upon which does not further limit an apparatus claim.  Nevertheless, Kweon et al. discloses wherein the slurry material is capable to comprise an alkali complex oxide (figure 2; column 5, lines 3-35).
Claim 33 attempts to further describe the material or article worked upon which does not further limit an apparatus claim.  Nevertheless, Kweon et al. discloses wherein the slurry material is capable to comprise a binder (figure 2; column 9, lines 43-47).
Claim 34 attempts to further describe the material or article worked upon which does not further limit an apparatus claim.  Nevertheless, Kweon et al. discloses wherein the slurry material is capable to comprise a conductive auxiliary agent (figure 2; column 9, lines 43-47).
Response to Arguments
Applicant's arguments filed 12/3/2021 have been fully considered but they are not persuasive. Applicant argues Kweon et al. fails to disclose the limitations of claim 16 because Kweon disclose the gas may be carbon dioxide or nitrogen or argon gas but does not specifically disclose the gas is a carbonic acid gas.  Examiner finds this argument unpersuasive.  This is directed to a manner of operating disclosed gas injection mechanism and material worked upon, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to .   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH INSLER whose telephone number is (571)270-0492. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH INSLER/Primary Examiner, Art Unit 1774